MEMORANDUM ***
Collin Lee Quick appeals an order granting summary judgment for the defendant-appellees in this case. The district court found that Quick’s claims were barred by the statute of limitations. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo whether the statute of limitations has run. Underwood Cotton Co. v. Hyundai Merchant Marine, Inc., 288 F.3d 405, 407 (9th Cir.2002). We also review a grant of summary judgment de novo. See, e.g., Brown v. Li, 299 F.3d 1092, 1100 (9th Cir.2002). Considering the evidence in the light most favorable to the nonmoving party, we must decide both whether any genuine issues of material fact exist and whether the district court correctly applied the substantive law. See id.
Here, the pleadings and the evidence in the record demonstrate that the statute of limitations time-bars Quick’s claim as it relates to both the 1987 and the 1990 searches. The one-year statute of limitations on claims arising from the 1987 search begun to run on May 14, 1991, when a federal district court dismissed the relevant charges against Quick. The statute of limitations on claims arising from the 1990 search ran from August 12, 1991, until December 9, 1991, and began running again on September 27, 1997, when the California Court of Appeal reversed Quick’s conviction on direct appeal. See Harvey v. Waldron, 210 F.3d 1008, 1013 (9th Cir.2000). The district court correctly applied the relevant substantive lav?.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.